UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street Milwaukee, WI 53212 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 235 W. Galena Street Milwaukee, WI 53212 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31, 2014 Item 1. Schedule of Investments. Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 98.0% AGRIBUSINESS – 27.2% AGRICULTURE – 4.8% Adecoagro S.A.* 1 $ Archer-Daniels-Midland Co. Bunge Ltd.1 CHEMICALS – 12.9% Agrium, Inc.1 CF Industries Holdings, Inc. CVR Partners LP EI du Pont de Nemours & Co. Monsanto Co. Mosaic Co. Potash Corp. of Saskatchewan, Inc.1 Syngenta A.G. - ADR1 Terra Nitrogen Co. LP ENERGY-ALTERNATE SOURCES – 1.2% Solazyme, Inc.* FOOD – 6.7% BRF - Brasil Foods S.A. - ADR1 Calavo Growers, Inc. Cosan Ltd.1 Ingredion, Inc. Nestle S.A. - ADR1 PHARMACEUTICALS – 1.6% Mead Johnson Nutrition Co. Synutra International, Inc.* INFRASTRUCTURE – 41.7% CHEMICALS – 3.3% Rayonier Advanced Materials, Inc. Sasol Ltd. - ADR1 Sociedad Quimica y Minera de Chile S.A. - ADR1 ENGINEERING & CONSTRUCTION – 1.4% Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR1 ENVIRONMENTAL CONTROL – 1.5% Waste Management, Inc. Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) GAS – 1.8% National Grid PLC - ADR1 $ OIL & GAS – 8.0% Anadarko Petroleum Corp. CNOOC Ltd. - ADR1 Ecopetrol S.A. - ADR1 Lukoil OAO - ADR1 Seventy Seven Energy, Inc.* Total S.A. - ADR1 Transocean Ltd.1 PIPELINES – 11.8% Enbridge, Inc.1 Energy Transfer Equity LP EnLink Midstream Partners LP Enterprise Products Partners LP Genesis Energy LP Kinder Morgan Energy Partners LP MarkWest Energy Partners LP Plains All American Pipeline LP Tesoro Logistics LP TransCanada Corp.1 Williams Cos., Inc. REITS – 1.0% American Tower Corp. TELECOMMUNICATIONS – 10.3% China Mobile Ltd. - ADR1 Chunghwa Telecom Co., Ltd. - ADR1 KT Corp. - ADR1 MTN Group Ltd. - ADR1 Nippon Telegraph & Telephone Corp. - ADR1 Orange S.A. - ADR1 SBA Communications Corp. - Class A* Telefonica S.A. - ADR1 Vodafone Group PLC - ADR1 TRANSPORTATION – 2.0% Guangshen Railway Co., Ltd. - ADR1 Navios Maritime Partners LP1 Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INFRASTRUCTURE (Continued) TRUCKING & LEASING – 0.6% TAL International Group, Inc. $ TIMBER – 29.1% BUILDING MATERIALS – 2.6% Louisiana-Pacific Corp.* Universal Forest Products, Inc. FOREST PRODUCTS & PAPER – 13.0% Deltic Timber Corp. Domtar Corp. Fibria Celulose S.A. - ADR* 1 Interfor Corp.* International Paper Co. KapStone Paper and Packaging Corp.* MeadWestvaco Corp. PH Glatfelter Co. Pope Resources, Inc. LP Veritiv Corp.* West Fraser Timber Co., Ltd. PACKAGING & CONTAINERS – 5.8% Greif, Inc. - Class A Packaging Corp. of America Rock-Tenn Co. - Class A REITS – 7.7% Plum Creek Timber Co., Inc. Potlatch Corp. Rayonier, Inc. Weyerhaeuser Co. TOTAL COMMON STOCKS (Cost $13,830,198) Capital Innovations Global Agri, Timber, Infrastructure Fund SCHEDULE OF INVESTMENTS – Continued As of August 31, 2014 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 1.6% $ UMB Money Market Fiduciary, 0.01%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $251,668) TOTAL INVESTMENTS – 99.6% (Cost $14,081,866) Other Assets in Excess of Liabilities – 0.4% TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt LP – Limited Partnership PLC – Public Limited Company * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Capital Innovations Global Agri, Timber, Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS August 31, 2014 (Unaudited) Note 1 – Organization The Capital Innovations Global Agri, Timber, Infrastructure Fund (the ‘‘Fund’’) was organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund seeks to maximum total return through growth of capital, and secondarily seeks to provide current income to shareholders.The Fund currently offers three classes of shares: Class A, Class C, and Institutional Class and commenced operations on September 28, 2012. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Foreign securities traded in countries outside the U.S. are fair valued by utilizing the quotations of an independent pricing service. The pricing service uses statistical analyses and quantitative models to adjust local prices using factors such as subsequent movement and changes in the prices of indexes, securities and exchange rates in other markets in determining fair value as of the time the Fund calculates the NAVs. The Board reviews the independent third party fair valuation analysis report quarterly. Capital Innovations Global Agri, Timber, Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2014 (Unaudited) (b) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date. Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the respective securities using the effective interest method.Income and expenses of the Fund are allocated on a pro rata basis to each class of shares, except for distribution and service fees which are unique to each class of shares.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. (c) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Fund’s NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (d) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions.At August 31, 2014, the Fund did not have any forward contracts outstanding. Note 3 – Federal Income Taxes At August 31, 2014, gross unrealized appreciation and depreciation of investments owned by the Fund, based on cost for federal income tax purposes were as follows: Capital Innovations Global Agri, Timber, Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2014 (Unaudited) Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation on investments and foreign currency translations $ Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of August 31, 2014, in valuing the Fund’s assets carried at fair value: Capital Innovations Global Agri, Timber, Infrastructure Fund NOTES TO SCHEDULE OF INVESTMENTS – Continued August 31, 2014 (Unaudited) Level 1 Level 2** Level 3** Total Investments Common Stocks* $ $
